Citation Nr: 0929300	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-34 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back injury 
with degenerative changes.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a respiratory 
disorder, claimed as bronchitis and sinusitis.

4.  Entitlement to an initial compensable evaluation for the 
service-connected right knee chondromalacia, status post 
hyperextension and arthroscopic repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1992 to October 
1992, from September 2002 to December 2002, and from February 
2003 to September 2003.  He also served in the National 
Guard.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in June 2009.  A transcript 
of the hearing is of record. 

As the rating claim before the Board involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

The Board notes that the Veteran raised a claim of service 
connection for tinnitus in his March 2009 Substantive Appeal.  
Because the issue has not been developed or certified for 
appellate consideration, it is not presently before the 
Board, and must be referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

After a careful review of the record, the Board finds that 
the claims currently on appeal must be remanded for further 
action.

First, with regard to the claim for a higher initial 
evaluation, remand for a new VA examination is warranted.  
The Veteran testified during his June 2009 hearing that the 
right knee disability had increased in severity since the 
prior, September 2004 VA examination.  The Board notes that a 
veteran is entitled to a new VA examination when the evidence 
(including a veteran's statements) indicates that a service-
connected disability has worsened since the last examination.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

Second, with regard to the Veteran's claims of service 
connection, remand for new VA examinations is also warranted.  
Although the Veteran underwent a general VA examination in 
September 2004, the examination is not sufficient to allow 
the Board to make a fully informed decision.  

Initially, the Board notes, the VA examiner did not have the 
claims file or other records available for review.  A VA 
examination is inadequate for purposes of evaluation when an 
examiner did not conduct a thorough and contemporaneous 
examination of the Veteran, which includes taking into 
account the records of prior examination and treatment.  See 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 
377 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, the September 2004 VA examiner did not provide an 
opinion regarding the likely etiology of the claimed 
disabilities.  Because the record otherwise lacks sufficient 
competent evidence upon which the Board can make a decision 
on the Veteran's service connection claims, remand for 
further VA examination(s) is required.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter 
advising him of the information and 
evidence necessary to substantiate the 
remanded claims, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After completing the above-requested 
notice and any further development 
warranted by the record, the RO/AMC should 
schedule the Veteran for a VA 
examination(s).  

The Veteran's entire claims file, to 
include his service treatment record, 
should be made available to the 
examiner(s) for review.  Accordingly, the 
examiner(s) should undertake any indicated 
studies.  Then, based on a review of the 
Veteran's entire pertinent medical 
history, his lay assertions, and the 
clinical findings of the examination, the 
examiners(s) should set forth the 
following:

With regard to the claimed low back 
disorder, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that any diagnosed 
low back disorder, including that which is 
shown to have preexisted the Veteran's 
period of active service beginning in 
September 2002, underwent a permanent 
increase in severity during active 
service, to include as consistent with his 
assertions of reinjuring his back during 
service.  The VA examiner is asked to 
offer an opinion as to whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in any 
current disability, or whether the in-
service symptoms were temporary or 
intermittent resulting from service.  If 
any preexisting low back disorder 
permanently increased in severity during 
service, the examiner should indicate if 
that increase was due to the natural 
progression of the disease.  

With regard to the claimed bilateral 
hearing loss, the examiner is requested to 
indicate whether the Veteran currently has 
tinnitus and/or hearing loss, in each ear, 
to an extent recognized as a disability 
for VA purposes (i.e., an auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz of 40 
decibels or greater; or an auditory 
threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
Test of less than 94 percent).  If the 
examiner finds that the Veteran has 
tinnitus and/or a current hearing loss 
disability for VA purposes, s/he is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran's hearing 
loss disability and/or tinnitus is the 
result of an in-service event, to 
particularly include noise exposure 
(including working around F-16 aircraft), 
or other incident of his service.

With regard to the claimed respiratory 
disorder, the examiner is requested to 
provide a current diagnosis and give an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the Veteran 
has a respiratory disorder manifested by 
bronchitis and/or sinusitis that was 
incurred during his active service, had 
its clinical onset during active service, 
or is otherwise etiologically related to 
his active service.  

With regard to the initial evaluation 
claim for the service-connected right knee 
chondromalacia, status post hyperextension 
and arthroscopic repair, the examiner 
should provide an assessment of the 
current severity of the disability 
expressed in terms conforming to the 
applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  In 
particular, the examiner should conduct 
range of motion studies of the right knee 
(expressed in degrees), noting the exact 
measurements for flexion and extension, 
and specifically identifying any excursion 
of motion accompanied by pain.  If pain on 
motion in either knee is observed, the 
examiner should comment on the extent of 
pain, and indicate at which point pain 
begins.  The extent of any incoordination, 
weakened movement, and excess fatigability 
on use should also be described.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely additional functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  

The examiner should also specifically 
indicate the presence or absence of any 
lateral instability and/or recurrent 
subluxation in each knee.  If instability 
is present, the examiner should, based on 
the examination results and the Veteran's 
documented medical history and assertions, 
assess whether such instability is slight, 
moderate or severe.

The examiners, in a printed (typewritten) 
report, should set forth all examination 
findings, along with a complete rationale 
for all opinions and conclusions reached.  
Specific references to the Veteran's 
claims file, including the service 
treatment record and post-service medical 
records, plus the Veteran's lay 
assertions, should be provided.  If an 
examiner cannot provide a requested 
opinion without resorting to speculation, 
s/he should indicate the rationale for 
such a conclusion.  

3.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
remanded claims in light of all pertinent 
evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative an appropriate Supplemental 
Statement of the Case (SSOC) that includes 
clear reasons and bases for all 
determinations, and affords them the 
appropriate time period to respond.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Veteran is advised to appear and 
participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2008).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




